Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second axis of the second isolation coupling and the third central axis of the vehicle in claims 2 and claim 4 respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirbu (US 8875834).
	In regards to claim 1, Sirbu discloses a vehicle (see fig.1-5), comprising: a powertrain (drivetrain 18 with powertrain 20); a frame (16A and 16B); a first subframe coupled to the powertrain via a first isolation coupling (the power train 20 is mounted to the cradle, the first subframe, 28 via a pair of engine mounts see col.3 lines 21-36); and a second subframe coupled at least partially around the first subframe (second subframe, panel 36 coupled at least partially around the first subframe 28) , the second subframe coupled to the frame (see Col.3 Lines 58-68  fig. 2 and 5).    
	In regards to claim 6, Sirbu further discloses including a suspension system (not shown) coupled to the second subframe (see col.4 lines 51-54, subframe panel 36 "enables more precise tuning of the vehicle suspension components" it's therefore understood the suspension system not shown is coupled to the subframe panel 36). 
	In regards to claim 7, Sirbu discloses including a rear axle (see fig.1) and wherein the second subframe is coupled above the rear axle. Sirbu discloses, the powertrain 20 may be positioned proximate the front portion 12-1 (as shown in FIGS. 1-2) of the vehicle structure 12, or proximate the rear portion 12-2.Although not specifically shown, the panel 36 may also be attached directly to each of the first and second frame rails 16A, 16B and a cradle that is constructed similar to cradle 28, but positioned proximate the rear portion 12-2 to support the powertrain or differential 25. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-13,15, and 17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sirbu (US 8875834) as applied to claim 1 above, and further in view of ZIECH (US 6398262). 
	In regards to claim 2, Sirbu discloses the second subframe (36) is coupled to the first subframe (28) via a second isolation coupling (40). Sirbu discloses the second subframe coupled to the first subframe via fasteners 40, Sirbu fails to explicitly disclose the fasteners are isolation couplings. However, ZIECH teaches a lower portion of a subframe (second subframe) is isolated from the upper portion of a subframe (first subframe) by rubber bushings (col.1 ln. 47-50. Col.4 ln 18-23). Rubber bushing and fasteners are both known equivalents for coupling two structures. Therefore, it would have been obvious, to a person of ordinary skill in the art by the effective filing date to have modified Sirbu with ZIECH and substitute the means for coupling. ZIECH teaches the rubber bushes provide isolation and damping characteristics that are advantageous for the subframe assembly in reducing noise and vibration.    
	In regards to claim 3, Sirbu discloses a first central axis of the first isolation coupling is oriented perpendicular to a second central axis of the second isolation coupling (see fig. 2). 
	In regards to claim 4, Sirbu discloses wherein the first central axis is parallel to a third central axis of the vehicle. (see fig.1 and 2). 
	In regards to claim 5, Sirbu discloses the first isolation coupling, and the second isolation coupling (30 and 40) damp vibrations transferred from the powertrain to the frame. (see col. 3 lines 28-36).   Note that claim 5 is directed to the function of the couplings without providing sufficient structure to warrant the presence of the functional language.  The structure of Sirbu will damp vibrations at least to some degree. Nevertheless, ZIECH teaches isolation couplings of rubber bushing which provides damping vibrations transferred between the subframes and vehicle frame coupled together. It would have been obvious to a person of ordinary skill in the art by the effective filing date to substitute Sirbu's couplings with Ziech's coupling where the first and second isolation couplings damps vibrations of the powertrain transmitted to the frame so as to provide a coupling with an improved sound and vibration insulation which significantly improves ride comfort and removes perceived rumbling noise.  
	In regards to claim 8, Sirbu discloses an apparatus, comprising; a first subframe (28) and a second subframe (36) disposed about the first subframe (see fig. 2,3,and 5), the second subframe coupled to the first subframe via a first isolation coupling (fasteners 40). Sirbu discloses the second subframe coupled to the first subframe via fasteners 40, Sirbu fails to explicitly disclose the fasteners are isolation couplings. However, ZIECH teaches a lower portion of a subframe (second subframe) is isolated from the upper portion of a subframe (first subframe) by rubber bushings (col.1 ln. 47-50. Col.4 ln 18-23). Rubber bushing and fasteners are both known equivalents for coupling two structures. Therefore, it would have been obvious, to a person of ordinary skill in the art by the effective filing date to have modified Sirbu with ZIECH and substitute the means for coupling. ZIECH teaches the rubber bushes provide isolation and damping characteristics that are advantageous for the subframe assembly in reducing noise and vibration.    
	In regards to claim 9, Sirbu discloses including a powertrain (20) coupled to the first subframe (28).  
	In regards to claim 10, Sirbu discloses including a powertrain (20) coupled to the first subframe (28) via a second isolation coupling (30).  
	In regards to claim 11, Sirbu discloses wherein the first subframe (28) includes: a first side rail (32-1); a second side rail (32-2) parallel to the first side rail; a first cross member (30-1) coupled between the first side rail and the second side rail; and a second cross member (30-2) parallel to the second side rail (see fig.3).  
	In regards to claim 12, Sirbu discloses further including a first set of couplings, the first set of couplings including the first isolation coupling (40) and wherein ones of the first set of couplings are disposed at intersections of the first side rail and the first cross member and the first side rail and the second cross member (see locations of 40 at the intersections of side rails and cross members fig.2).
	In regards to claim 13, Sirbu discloses further including a second set of couplings, the second set of couplings including the second isolation coupling (30) and wherein ones of the second set of couplings are disposed on at least one of the first cross member (30-1 (28-1)) or the second cross member. See fig.1-3). 
	In regards to claim 15, Sirbu discloses the first subframe 28 is coupled to a vehicle frame (Col.3 lines 51-57). Although Sirbu fails to explicitly disclose how the first subframe 28 is mounted to the vehicle frame 16A,16B,  via a third isolation coupling. ZIECH teaches a lower subframe is isolated from upper subframe and chassis (frame) by rubber bushings. Therefore, the first subframe is mounted to the chasses via an isolation coupling a rubber bushing. It would have been obvious to a person of ordinary skill in the art by the effective filing date to have modified Sirbu with a third isolation coupling that is an equivalent mounting means such as that of ZIECH in order to effectively mount the subframe to the vehicle frame and reduce noise and vibration.
	In regards to claim 17, Sirbu discloses an apparatus, comprising: a first subframe coupled to a powertrain of a vehicle (the power train 20 is mounted to the cradle, the first subframe, 28 via a pair of engine mounts see col.3 lines 21-36); and a second subframe (36) coupled within a perimeter defined by the first subframe via a first coupling (fasteners 40), the second subframe coupled to a frame of the vehicle (36 coupled to the frame of the vehicle 16A and 16B), the first coupling to damp vibrations of the powertrain transmitted to the frame via the second subframe.  Sirbu fails to explicitly disclose that the first coupling to damp vibrations of the powertrain transmitted to the first frame via the second subframe. Ziech teaches a first subframe and a second subframe coupled by isolation vibration-dampening bushing. Both Sirbu's and Ziech's couplings are known equivalents for coupling two structures in a vehicle or apparatus. It would have been obvious to a person of ordinary skill in the art by the effective filing date to substitute Sirbu's fasteners with Ziech's coupling where the first coupling damps vibrations of the powertrain transmitted to the frame via the subframe because Ziech teaches that this connection provides vibration dampening bushing which significantly improves ride comfort and allows for various chassis configurations and can be low cost with improved reliability.   
	In regards to claim 19, Sirbu discloses wherein the first subframe is dispose above a rear axle of the vehicle. Sirbu discloses, the powertrain 20 may be positioned proximate the front portion 12-1 (as shown in FIGS. 1-2) of the vehicle structure 12, or proximate the rear portion 12-2. Although not specifically shown, the first sub frame 28 may also be attached directly to each of the first and second frame rails 16A, 16B and that is constructed similar to cradle 28 as shown, but positioned proximate the rear portion 12-2 (above a rear axle) to support the powertrain. 
	In regards to claim 20, Sirbu discloses, wherein the first subframe (28) is coupled to the powertrain (20) via a second coupling (30), the second coupling to damp vibrations of the powertrain transmitted to the first subframe from the powertrain (see col.3 lines 31-36).

Claim 14 is rejected under 35 U.S.C. 103as obvious over (US 8875834) and ZIECH (US 6398262) as applied to claims above, or, in the alternative, under 35 U.S.C. 103 as obvious further in view of De Biasi (WO 2016184607 A1), Original & English translation provided.
	In regards to claim 14, Sirbu discloses the first side rail is disposed above an axle of a vehicle  (see fig.1) and is curved concavely relative to the axle. In the alternative, should it be reasoned that Sirbu does not explicitly disclose or show a first side rail curved concavely relative to the axle, De Biasi teaches a subframe having a side rail (13,14) disposed above an axle of a vehicle that is curved concavely relative to the axle (see fig.1 and 7). Therefore, it would have been obvious, in view of De Biasi and as a matter of design choice, to make the side rails of whatever form or shape was desired or expedient, in this case in order to be accommodating of the axle. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sirbu (US 8875834) and ZIECH (US 6398262)as applied to the claims above, and further in view of Sakai (US 20200101914). 
	In regards to claim 16, Sirbu discloses the claimed invention including a first set of mounting features on the first sub frame, see fig.2 , and a suspension system coupled to the vehicle structure but fails to explicitly disclose that the first set of mounting features enable a suspension system of a vehicle to be coupled to the first subframe.  Sakai teaches (paragraph 0073, see fig.1 and 2) a rear subframe on the underside of the vehicle frame, which supports the rear wheels via rear suspensions 73 and an electric motor 75, therefore providing mounting features on the subframe 72 to couple the suspensions 73. Sakai also teaches mounting features on a front subframe (paragraph 0052) a suspension system (30) of a vehicle coupled to a subframe (6) via mounting features (31,32) on the subframe (knuckle 32 supported by the lower arm 31, see fig.1, 3 and 8). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified Sirbu with Sakai where the first set of mounting features on the subframe enable a suspension system to be coupled to the subframe to securely provide a rigid body for support of a vehicle suspension. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sirbu (US 8875834) and ZIECH (US 6398262)  as applied to claim 17 above, and further in view of Lee (US 7854282).
	In regards to claim 18, Sirbu discloses the claimed invention except the powertrain is an electric powertrain and includes a power distribution unit. Lee teaches a hybrid electric vehicle with a powertrain capable of providing an electric propulsion system that is capable of operating entirely on electricity, the powertrain is an electric powertrain and includes a power distribution unit (80). It would have been obvious to a person of ordinary skill in the art  by the effective filing date to have substituted the powertrain of Sirbu with that of Lee since both powertrains are known equivalents for providing drive to a vehicle and as lee teaches there is a need for a more energy and fuel efficient vehicle (Col.3 lines 24-38).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 lists prior art that teach subframe assemblies and couplings in vehicles relevant to the claimed invention.  The use of isolation couplings with subframes, powertrain, and frames are common and well known, 
	Denk (DE 102004030463), Denk teaches a coupling, a rubber bushing see particularly bushing 29, page 6, this connection provides an improved sound and vibration insulation which significantly improves ride comfort and removes perceived rumbling noise.  
	Rumpel (US 20130181485) teaches an electric motor assembly isolated from vibration with rubber mounts with the frame and subframe structures, see paragraph 0036 with isolators 76, bushings 78, and attachments 62, Figs.2,3,12 and 13. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616